Citation Nr: 1038436	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  00-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for cervical disc disease with arm neuropathy, prior to March 11, 
2003.

2.  Entitlement to a disability rating in excess of 40 percent 
for cervical disc disease with arm neuropathy, from to March 11, 
2003.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1963 to July 1984.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of February 2000 and March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The claim was previously remanded by the Board in February 2005, 
July 2008 and November 2009.  


FINDINGS OF FACT

1.  Prior to March 11, 2003, disc disease of the cervical spine 
is characterize by no more than moderate limitation of motion and 
no ankylosis; there is no indication of incapacitating episodes.

2.  After March 11, 2003, disc disease of the cervical spine is 
manifested by forward flexion to 30 degrees and combined range of 
motion of the cervical spine of 140 degrees; there is no 
indication of incapacitating episodes.   


CONCLUSIONS OF LAW

1.  Prior to March 11, 2003, the criteria for a rating in excess 
of 20 percent disabling for cervical disc disease with arm 
neuropathy were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (before September 23, 2002).

2.  From March 11, 2003, the criteria for a rating in excess of 
40 percent disabling for cervical disc disease with arm 
neuropathy have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (after September 23, 2002) 
and 5243 (after September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) a VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 
(2006), the Federal Circuit Court held that the VCAA notice must 
be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied by 
post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to the 
appellant's claim.  In VCAA notice letters of February 2001and 
October 2006 the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  He was informed of 
the evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence told 
her to provide relevant information which would include that in 
her possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the notice letters did not predate the 
rating decision, however, at the time of the initial rating, the 
VCAA was not in effect.  The appellant could not be informed of a 
law that did not exist.  Nonetheless, the appellant was provided 
the opportunity to submit additional evidence after the 
notification letters and he availed of the same.  Moreover, the 
claim was readjudicated in subsequent statement of the case, 
supplemental statements of the case, and a rating decision of 
October 2003.  Therefore, any deficiency with the timing is not 
prejudicial and the essential fairness of the adjudicatory 
process has not been affected.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2007).  Service medical records and 
outpatient medical records have been obtained.  The appellant was 
afforded VA examinations.  The same were adequate in that they 
considered the appellant's medical history, reported 
symptomatology, conducted physical examinations, provided 
specific findings and provided rationale when needed.  Therefore, 
the Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further assistance 
to the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Factual Background

VA outpatient treatment records of November 1999 show the 
appellant was treated for mechanical neck pain with no objective 
evidence of neurological deficits.  EMG showed prior C5-6 
radiculopathic changes, nothing acute.  There was definite 
decreased neck strength and range of motion.  

A VA examination report of December 1999 shows he last worked at 
in April 1998 due to the neck pain and the radicular patterns of 
pain down his arm.  The examiner noted he was right handed.  The 
appellant reported that his right hand has been less strong than 
the left before the surgery and this did not improve after the 
surgery.  He reported the pain improved significantly after the 
surgery, as well as his handling ability.  He continues to have a 
burning pain on the posterior aspect of the right shoulder and 
occasionally it will radiate down the right arm to the back of 
the hand.  He had numbness of the index finger on the left hand 
by turning his head from one side to the other and part of the 
thumb was also numb.  He mostly has problems with pain on the 
right side as burning, which radiates downward, and also 
radiculopathy on the left side.  

The examiner noted the most recent x-rays of September 1999 show 
dextro-scoliosis of the upper part of the cervical spine.  There 
were degenerative changes seen at C5-C6 on the right side and 
narrowing of the disk space at C5-C6 with posterior spurring as 
well.  There was also posterior spurring at C4-C5 with almost a 
complete bridging osteophyte at that level and also at C5 and C6.  
There was encroachment on the neural foramina at C5-C6 on the 
left side.  The nuchal ligament was calcified.  

Physical examination revealed the appellant had no problem with 
ambulation.  Extension to the point of pain was to 45 degrees and 
flexion to 54 degrees.  Right tilt was 45 degrees, left tilt was 
35 degrees with some discomfort, right rotation was to 61 degrees 
and left rotation was to 66 degrees.  There was no pain 
associated with rotation.  The triceps, biceps, brachioradialis 
and pronator reflexes were all attainable at 2/6 bilaterally.  
There was no evidence of muscle atrophy or fasciculations, and 
hand grip on the right was 4+/5 and on the left was 5/5.  
Brachioradialis, biceps and triceps function were 5/5 
bilaterally.  Shoulder muscles were 5/5 and shrug was 5/5.  On 
pinwheel stimulation he had normal sensation from shoulders on 
down to the arms bilaterally, but on the left arm he had 
hyperesthesia.  He had an increased sensation to sharp 
stimulation on both the dorsal and palmar surfaces of the hand.  
He reported he noticed increased sensitivity to hot water in his 
left hand.  

Records of January 2000 show that the appellant complained of 
hand pain and numbness bilaterally more on the left than the 
right.  Records dated that same month show the appellant 
complained of pain and numbness in the arms.  Motor strength was 
5/5 and right grip was 4/5.  There was more weakness in the right 
than the left.  Tinel's and Phelar's were negative.  Sensory test 
and pinprick in the bilateral thumbs and third digits were 
intact.  

VA treatment records of September 2000 show that the appellant 
stated he is unable to tolerate cervical strengthening exercises 
or cervical traction.  He reported he felt these interventions 
only make his problem worse.  He reported his pain continues with 
no specific change in intensity, quality, or chronicity.  He 
described pain throughout the neck, shoulders and right upper 
extremity.  He continues to appreciate dysesthetic pain in the 
left digits 2 and 3.  Physical examination revealed significantly 
limited range of motion in all planes, most severely in right 
rotation and left lateral bending.  Strength was 5/5 throughout 
except for the right grip which was 4/5.  Reflexes were 2+ 
bilaterally in the upper and lower extremities.  

The appellant was afforded another VA examination in November 
2000.  At the time, he reported he had pain most often in the 
superior cervical spine, less often in the inferior 
cervical/superior thoracic spine.  He had bilateral shawl region 
pain, left lateral clavicular region pain, and left lateral arm 
pain which can run diagonally across the anterior aspect of the 
forearm.  He complained of paresthesias of the left index finger 
more than the left thumb and left third finger.  He also 
complained of pain deep in the shoulders.  He stated the neck 
pain was almost constant.  Gripping movements exacerbate the 
pain.  He further complained of numbness in the left arm and of 
dropping things once a week.  

Physical examination revealed ballottement pain of approximately 
C2-T7.  There was no calor, rubor, paraspinal muscle spasm, or 
significantly abnormal curvature of the cervicothoracic spine 
with the exception that there was less extension of the cervical 
spine.  Flexion was to 55 degrees, extension to 30 degrees with 
pain in the region of C7-T2, lateral bending was to 40 degrees to 
the right and 30 degrees to the left eliciting pain in the 
superior cervical spine, and lateral bending to the right 
eliciting pain on the shoulder.  Rotation was to 50 degrees 
bilaterally with pain in the superior cervical spine and superior 
thoracic spine pain.  Biceps reflex were 2+ and triceps reflex 
were trace.  Tinel's sign was negative bilaterally.  Flexion and 
extension strength at the elbows was 5/5 bilaterally.  
Abduction/adduction strength at the shoulders was 5/5 
bilaterally.  Hand grips were approximately the same.  

VA treatment records of January 2001 show the appellant had 
chronic C6 radiculopathy which was stable.  In August 2001, he 
was noted to complain of neck pain and to have chronic C6 
radiculopathy.  In December 2001, he was noted to have chronic C6 
radiculopathy which was stable.  

A cervical spine x-ray of May 2002 show findings of fusion of C5-
6 vertebral body with prominent marginal osteophytes, 
particularly anterior, narrowing of the C4-5 disk space, neural 
foraminal narrowing bilaterally as described, and calcification 
of the posterior nuchal ligament.

In an August 2002 letter, the appellant's wife stated that the 
appellant's ability to perform even the simplest of tasks had 
diminished.  She stated the pain as well as other conditions keep 
him form being able to do what he thinks he needs to do for a 
major part of his day.  This has left the appellant's wife to 
have to be the principal breadwinner of the house, do most of the 
driving and do the chores.  She stated the appellant is incapable 
of totally taking care of himself let alone perform some level of 
work for pay.  

In an August 2002 letter, the appellant stated that in May 1998 
he quit working due to pain, numbness and other symptoms 
resulting from his cervical spine.  He further stated that in the 
spring of 2002 he got physically to the point where he cannot do 
much driving especially long distances because he cannot rotate 
his head to the right far enough to see traffic lights, driving 
causes him much pain and immobility for days, and he has 
prescriptions that advise him not to drive or operate dangerous 
machinery.  

A VA neurological examination of November 2002 shows the 
appellant reported progressive neck, shoulder, arm and hand pain 
with the worst being at 10/10.  At its lowest, the pain is 4/10.  
The pain is sharp with some aching component.  He has burning, 
stabbing electric shocks that go down his arms, and he has 
numbness and tingling in his hands especially involving the thumb 
and first three digits on the dorsal aspect of his hands.  He has 
trouble holding things.  He can only hold things for about three 
minutes and then drops things.  Physical examination showed 
positive pain bilaterally, right worse than the left on cervical 
axial loading.  He has pain on flexion of his neck but definitely 
worse on extension.  Strength was 5/5 throughout in both upper 
and lower extremities.  Deep tendon reflexes were normal.  Toes 
were downgoing.  He had some tenderness to palpation but no 
trigger points.  The examiner noted an MRI of the cervical spine 
showed a left paracentral disk protrusion at C3-4 and disk bulge 
moderate central conal stenosis and facet degeneration.  At C4-5, 
he had a right paracentral disk protrusion with disk bulge and 
severe central canal stenosis.  He had facet degeneration as well 
with right-sided foraminal narrowing.  At C5-6, he had mild 
residual canal stenosis status post effusion, moderate bilateral 
mild residual canal stenosis status post effusion, moderate 
bilateral foraminal narrowing, and facet osteophytes.  At C6-7, 
there was central disk protrusion and moderate canal stenosis.  
He also had facet degeneration with right-sided foraminal 
narrowing and moderate left-sided foraminal narrowing.  At C7-T1 
there were no significant abnormalities.  The impression was 
multilevel cervical spondyloarthropathy with some spinal stenosis 
as well as facet arthropathy.

A VA examination report of March 2003 notes that the appellant 
had an EMG of the upper extremities done in September 1999 which 
showed chronic C6 radiculopathy.  A nerve conduction velocity of 
both hands in February 2000 showed mild carpal tunnel syndrome 
bilaterally.  A nerve conduction test of December 2000, showed 
mild carpal tunnel syndrome and chronic right C5 radiculopathy.  
The appellant reported he has been unemployed since April 1998 
because of his neck pain.  Present symptoms included posterior 
neck pain, predominantly on the right posterior neck and going to 
the right trapezius.  He reported the average pain is around 5/10 
and the pain increases to about 10/10 with activities such as 
unloading the dishwasher, vacuuming, sitting at the computer 
using a mouse, looking up, or putting tension on the muscles of 
the right hand.  Weather does not affect his neck but he thinks 
his neck may be a little more painful in the summer than in the 
winter.  He denied any flare-ups of his neck condition.  He 
reported some stiffness of his neck especially with turning his 
head to the right while driving.  At times he gets the feeling of 
spasms and quivering of his right shoulder muscles, right upper 
back muscles and his right scapula.  He denied any surgical scar 
problems.  He indicated that he gets numbness of both hands and 
also right greater than left shoulder numbness at times.  He 
reported he walks about a mile a day and also has a treadmill he 
works out on.  

Physical examination showed tenderness in the right posterior 
neck in the trapezius starting at the base of the occiput of the 
skull and going down along the right paraspinous muscles in the 
neck to the attachment sites on the scapula.  There was no left 
posterior neck pain.  There was some tenderness in the right 
supraclavicular and right lateral triangle of the neck at the 
sites of nerve roots coming form the surgical spine.  There was 
no tenderness in the left supraclavicular or lateral triangle of 
the left side of the neck.  Range of motion was flexion to 30 
degrees, extension to 0 degrees, right lateral flexion to 15 
degrees, left lateral neck flexion of 10 degrees, right neck 
rotation to 40 degrees and left neck rotation to 45 degrees.  The 
examiner noted 5 degrees of additional loss of range of motion 
with repeated neck flexion and 5 degrees with repeated right 
lateral flexion and 5 degrees of right rotation.  There was some 
weakened movement and some excess fatigability.  There was no 
incoordination.  There was some muscle fasciculations of the 
right trapezius and right deltoid.  There was no measurable 
atrophy and no gross atrophy of the muscles.  The appellant had 
some symptoms of radiculopathy to the right upper extremity with 
neck extension and with right lateral flexion and with right 
rotation of the neck.  There was some numbness to light touch of 
the right forearm of both hands especially the middle ring and 
the little fingers of both hands and the index and thumb of the 
right hand.  There was also some numbness in the right radial 
forearm.  Grip strength was equal in both hands.  Biceps and 
triceps reflexes were diminished at -1 bilaterally.  Biceps and 
triceps strength was equal on testing.  Abduction strength of 
both shoulders was equal but there were some vesiculations of the 
right trapezius and the right deltoid with adduction of the right 
shoulder.  There was numbness in the ulnar nerve distribution of 
both hands and right ulnar nerve tenderness by the medial elbow.  
The impression was cervical spine degenerative disc disease with 
secondary degenerative arthritis, congenital cervical spine 
stenosis, chronic C5 and C6 radiculopathy, and past history of 
carpal tunnel syndrome.

The examiner noted that the appellant reported his pain had 
increased since the last VA examination and that he is able to do 
less.  The impression was that the appellant had moderately 
severe functional impairment related to his cervical spine 
disability.  The examiner noted the claim file was not available 
for review.   

Private treatment records of January 2004 and April 2004 show 
that the appellant underwent right C5-6, C6-7 transforaminal 
epidural injection and cervical epidurogram.  

Private treatment records of February 2004 show that he appellant 
underwent a right C5-6, C6-7 transforaminal injection and 
cervical epidurogram.  `

In October 2004, the appellant was noted to have C5-6 
posterolateral thecal sac displacement with possible root sac 
compression, C4-5 posterior disk bulge causing right cord 
flattening, and C6-7 disk bulge without cord compression.  

A VA examination report of July 2005 shows the appellant reported 
he gets neck pain and at times it gets stiff.  He has radicular 
pain which comes as attacks and are 10/10 in intensity.  These 
happens about 10 times a month and last about one or two hours.  
Physical examination showed the strength in abduction of the 
shoulders is 4/5 and also functions of supraspinatus, which 
initiates the way his abduction, is weaker and that is the one 
that maintains the abduction also at 90 degrees.  Beyond that 
point, he is much weaker and cannot elevate the arm much more.  
His biceps were weaker, but not as weak as the deltoids.  There 
was no wasting in the forearm or hand muscles.  Range of motion 
of the cervical spine was forward flexion to 50 degrees, backward 
extension to 10 degrees, lateral flexion to 15 degrees to the 
right and 20 degrees to the left, rotation to the left to 25 
degrees and rotation to the right to 20 degrees.  All the 
movements remained the same of repeated motion, but he feels more 
stiff.  Sensory examination shows he has normal position 
sensation of light touch, pinprick in the hands, but in C5-6 
distribution over the shoulders, outside of the arm and outside 
in the supraclavicular region and the back part of the 
posterolateral part of the neck also is diminished both for light 
touch and pinprick.  Deep tendon reflexes were normal.  There was 
no evidence of any continuing compression or spinal cord 
compression involving the lower extremities.  There were no 
fasciculations.  

VA outpatient treatment records of October 2006 show the 
appellant sought treatment for neck pain.  He was noted to have 
constant pain from the right side of the neck into the shoulder.  
It is chronic and involves the whole shoulder girdle on that 
side.  Records of November 2006 show that an electrodiagnostic 
examination report was abnormal with evidence of acute 
denervation as well as chronic denervation demonstrated by right 
deltoid and biceps in additional to acute denervation noted at 
mid cervical paraspinals.  There was electrodiagnostic evidence 
for acute on chronic C5 vs. C6 radiculopathy.  There was no 
electrodiagnostic evidence to support a right median or ulnar 
neuropathy.  

A February 2007 VA orthopedic consult shows the appellant 
complained of pain radiating from the right side of his neck down 
the right suprascapular area, into the right triceps, skipping 
most dorsum of the right forearm, but causing numbness and 
paresthesias of the thumb, index and the long fingers of the 
right hand.  He had some minimal similar symptoms in the left 
side.  His pain is worsened with cervical spinal extension.  The 
appellant was noted to have full range of motion of his neck.  
Gait was not spastic and there was no scapular winging.  There 
was no atrophy of his upper extremities.  Motor examination is 
5/5 and symmetric bilateral upper extremities to detailed 
examination.  There was some increased pain in the shoulders.  An 
MRI showed moderate spinal stenosis at C5-C6 and C6-C7, but 
severe spinal stenosis at C4-C5, worse on the right than the 
left.  

Records of March 2007 show the appellant was noted to have C5, 6 
radiculopathy with severe canal and right foraminal stenosis at 
C4-5 level.  He was noted to have degenerative joint disease of 
the cervical spine.  

Records of July 2009 show the appellant reported he experienced 
tremors in the right hand since 1997 after the cervical injury 
with symptoms mild until 6 months ago.  He was diagnosed with 
benign essential tremor.

Legal Criteria and Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009). After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2009).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a veteran's condition. 
It is thus essential in determining the level of current 
impairment that the disability is considered in the context of 
the entire recorded history. See 38 C.F.R. § 4.1 (2009).  
Finally, in cases where entitlement to compensation has already 
been established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The AOJ has assigned a 
staged rating and the Board agrees that there has been a change 
in disability during the appeal period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).  The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45 (2009).  After the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009).

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.3 (2009).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

As a preliminary matter, the Board notes that during the pendency 
of this claim, the regulations for rating disabilities of the 
spine were twice revised effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 
2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The regulations 
for intervertebral disc syndrome under Diagnostic Code 2593 that 
became effective on September 23, 2002, contained notes 
addressing the definition of incapacitating episodes and 
addressing rating procedure when intervertebral disc syndrome is 
present in more than one spinal segment.  These notes were 
omitted when the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 26, 
2003.  This omission was apparently inadvertent and was corrected 
by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction 
was made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that when 
a new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  The amended versions may 
only be applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Generally, the effective date 
of a liberalizing law or VA issue may be no earlier than the date 
of the change.  38 U.S.C.A. § 5110.

Here the old or new rating criteria may apply, although 
liberalizing rating criteria are only applicable since their 
effective date.  38 U.S.C.A. § 5110; VAOPGCPREC 3-2000.

The old criteria, in effect prior to September 23, 2002, provided 
a 10 percent evaluation where intervertebral disc syndrome was 
mild and a 20 percent evaluation where there was moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating was provided for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
maximum 60 percent rating was assigned for intervertebral disc 
syndrome when the condition was pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an absent 
ankle jerk or other neurological findings appropriate to the site 
of the diseased disc and little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

Effective from September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A maximum 60 
percent rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warrants a 30 percent evaluation 
if it is at a favorable angle or a 40 percent evaluation if it is 
at an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification of 
the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc syndrome).  
Reference is made to Diagnostic Code 5003 for degenerative 
arthritis of the spine and to the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
with instructions to apply the higher evaluation when all 
disabilities are combined.

The September 2003 regulation amendments provide a general rating 
formula for diseases and injuries of the spine (for diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury: In pertinent part, they provide 
that unfavorable ankylosis of the cervical spine warrants a 40 
percent evaluation.  For forward flexion of the cervical spine to 
15 degrees or less or favorable ankylosis of the cervical spine, 
a 30 percent evaluation is warranted.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5).

Under revised Diagnostic Code 5293 and new Diagnostic Code 5243, 
intervertebral disc syndrome (preoperatively or postoperatively) 
is evaluated either under the general rating formula for diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion. In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and a 20 percent evaluation is authorized if there 
is X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Prior to March 11, 2003

The appellant has been assigned a 20 percent disability rating 
prior to March 11, 2003 under the old Diagnostic Criteria 5293 
for intervertebral disc syndrome.  The rating criteria for 
disabilities of the spine were amended twice during the pendency 
of this appeal, once effective September 23, 2002 and then 
effective September 26, 2003.  However, the effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  38 U.S.C.A. § 5110.  Therefore, for the time 
period prior to March 11, 2003 the amendments effective September 
26, 2003 are not applicable.  After a careful review of the 
evidence, the Board finds that a rating in excess of 20 percent 
is not warranted prior to March 11, 2003.

The Board has reviewed the evidence and concludes that there is 
no basis for assignment of the next-higher 40 percent rating 
under the provisions of Diagnostic Code 5293, as in effect prior 
to September 23, 2002, for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  

Indeed, in November 1999 he was noted to have neck pain and had 
decreased strength and range of motion, however there was no 
objective evidence of neurological deficits.  At a VA examination 
of December 1999, he complained of pain radiating down the right 
arm and radiculopathy down the left arm with numbness in the 
index finger and left hand.  However, reflexes were attainable at 
2/6 throughout, there was no muscle atrophy or fasciculations, 
grip was 4+/5 on the right and 5/5 on the left and pinwheel 
stimulation was normal bilaterally.  While in January 2000 he 
reported pain and numbness bilaterally, motor strength was 5/5 
bilaterally and grip was 4/5, and sensory and pinprick were 
intact.  In September 2000, while he had significantly reduced 
range of motion in all planes, his strength was 5/5 throughout, 
right grip was 4/5 and reflexes were 2+ in the upper and lower 
extremities.  In November 2000, while he reported pain in the 
cervical spine, paresthesia in the left arm and numbness in the 
left arm, he had strength of 5/5 and biceps reflexes were 2+.  In 
January 2001, it was noted his chronic C6 radiculopathy was 
stable.  Finally, in November 2002, while he reported pain and 
trouble holding things, his strength was 5/5 and deep tendon 
reflexes were normal.  

The Board acknowledges the complaints and findings of radiating 
neck pain, numbness in the hand and fingers, paresthesias, and 
the November 2000 reports of almost constant neck pain.  The 
Board is also mindful of the reduced range of motion of the 
cervical spine.  However, the evidence is not found to signify a 
disability picture consistent with severe intervertebral disc 
syndrome, even considering the reported symptomatology.  Indeed, 
in November 1999 he was noted to have no objective evidence of 
neurological deficits, strength has consistently been noted to be 
5/5 bilaterally with the right grip being slightly lower at 4+/5.  
Sensory and pinprick have been consistently noted to be intact 
and reflexes have been present.  Moreover, in January 2001, his 
radiculopathy was noted to be stable.  Therefore, the Board finds 
that the evidence shows the appellant's cervical spine disability 
is no more than moderate.  Moreover, while there have been 
reported neurological deficits and problems, the same have not 
been constant.  Accordingly an evaluation in excess of 20 percent 
is not warranted under the old criteria for Diagnostic Code 5293.

Having determined that the pre-amended version of Diagnostic Code 
5293 does not enable an increased rating here, the Board will now 
turn attention to alternate diagnostic codes.  Initially, it must 
be determined whether any other diagnostic code in effect at the 
inception of the appeal could serve as a basis for a higher 
rating.  To this end, Diagnostic Code 5290, concerning limitation 
of motion of the cervical spine, has been considered.  Under the 
pre-amended Diagnostic Code 5290 a 20 percent rating applies for 
moderate limitation of motion.  If there is severe limitation of 
motion, a 30 percent rating is warranted.  The 20 percent 
evaluation contemplates moderate limitation of motion.  In order 
to warrant an increased evaluation there must be the functional 
equivalent of severe limitation of motion.  See DeLuca and 
38 C.F.R. § 4.7.

Regarding range of motion, VA examination in December 1999 
revealed cervical spine flexion was 54 degrees, extension 45 
degrees, right flexion 45 degrees, left flexion 35 degrees, right 
rotation 61 degrees and left rotation 66 degrees.  Subsequent VA 
examination in November 2000 revealed range of motion of the 
cervical spine was forward flexion to 55 degrees, extension to 30 
degrees with pain, right lateral flex to the right was to 40 
degrees and to the left was 30 degrees both with pain, and 
lateral rotation was 50 bilaterally.  The Board finds that the 
range of motion findings detailed above are indicative of 
moderate limitation, warranting a 20 percent evaluation but no 
more for the entire rating period prior to March 11, 2003.  

The Board accepts that the appellant has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the lay 
nor medical evidence reflects the functional equivalent of the 
criteria required for a higher evaluation.  Even when accepting 
that where pain starts, such is his limited motion, to include 
during flare-ups, his functional ability remains better than the 
functional equivalent of severe limitation of motion.  To the 
extent that the appellant asserts that his limitation of motion 
is worse than evaluated, the Board concludes that the repeated 
findings of medical examiners are more probative as to his 
functional impairment.

The Board has considered other potentially applicable diagnostic 
codes and finds that for the period of time prior to March 11, 
2003, there is no other diagnostic code which provides the 
appellant a rating in excess of 20 percent.  Indeed, the Board 
has considered the old diagnostic code 5287 and finds it 
inapplicable in the present case as the evidence shows the 
appellant's neck is not ankylosed.

After March 11, 2003

The Board observes that the RO assigned a 40 percent disability 
rating for the appellant's cervical spine disability effective 
March 11, 2003.  As previously noted, the rating criteria for 
disabilities of the spine were amended twice during the pendency 
of the appeal.  For the time period after March 11, 2003, both 
the old and new rating criteria potentially apply subject 
38 U.S.C.A. § 5110(g).

When looking at the appellant's disability after March 11, 2003, 
the Board finds that a rating in excess of 40 percent is not 
warranted under the old or new criteria.  

Under the old Diagnostic Code 5290 for limitation of motion, the 
maximum rating allowed was 30 percent.  Therefore an evaluation 
in excess of 40 percent is not available under the former 
diagnostic code 5290.  The record establishes that the spine is 
not ankylosed.  Therefore, a rating for ankylosis is not 
warranted.

To warrant a higher rating based on incapacitating episodes, the 
evidence must show incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

Here, the evidence shows a higher rating is not warranted under 
the general rating formula for diseases and injuries of the spine 
or Diagnostic Code 5293.  In this regard, the Board notes that 
examination in March 2003 revealed 30 degrees forward flexion, 
extension 0 degrees, lateral bending to 15 to the right and to 10 
degrees to the left, and rotation was to 40 degrees to the right 
and 45 degrees to the left.  Examination in July 2005 revealed 
neck flexion to 50 degrees, extension to 10 degrees, lateral 
flexion to the left to 20 degrees and 15 degrees to the right, 
and rotation to 25 degrees on the left and to 20 degrees on the 
right.  In February 2007, he had full range of motion of the 
neck.  While in March 2003, he had extension limited to 0 degrees 
due to pain, the record is devoid of any showing of unfavorable 
ankylosis of the entire spine; as such, a higher rating is not 
warranted under the general rating formula for diseases and 
injuries of the spine.

The Board further notes that the 40 percent evaluation exceeds 
the maximum evaluation assignable under either the old or revised 
criteria, for either actual limitation of motion or functional 
impairment due to lack of normal endurance, pain, pain on use, 
excess fatigability, weakened movement or incoordination.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 10 
Vet. App. 80 (1997).  Specifically, the current evaluation 
exceeds the rating for either severe limitation of motion of the 
cervical spine or the functional equivalent of limitation of 
forward flexion of the cervical spine to 15 degrees or less.  

The Board also finds that a higher rating is not warranted based 
on incapacitating episodes.  The new criteria require 
intervertebral disc syndrome to be rated (preoperatively or 
postoperatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2003).  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
Id., Note 1.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id., Note 2. 

The Board notes that the evidence establishes that the 
appellant's disability does not result in incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  There is no evidence of incapacitating episodes as 
defined by the criteria.  The Board is mindful that the appellant 
has reported neck pain and numbness of the arms and hands which 
limit his activities.  Moreover, the record reflects that he 
underwent epidural injection treatment for his pain.  However, 
bed rest has not been prescribed and in March 2003 he reported no 
flare-ups.  Because a higher rating is not available based on 
incapacitating episodes, and the evidence does not show 
incapacitating episodes, the Board will consider whether the 
appellant can be afforded a higher rating by combining under § 
4.25 separate evaluations of his chronic orthopedic and 
neurologic manifestations.


If the disorder is separately rated for limitation of motion and 
neurologic deficit, it must be remembered that the limitation of 
motion evaluation cannot exceed 30 percent.  In order to 
establish a rating higher based on the combination of separate 
ratings for chronic orthopedic and neurological manifestations 
the evidence must show that the appellant's symptomatology 
warrants separate evaluations for his neurological 
manifestations.  In order to be separately ratable, the evidence 
must show at least mild incomplete paralysis.  See Diagnostic 
Codes 8510-8516.  With regards to the appellant's neuropathy of 
the arms, the Board finds that a separate rating is not 
warranted.  The appellant has been found to have bilateral upper 
extremity radiculopathy which has been found to be related to the 
appellant's cervical spine disability.  The appellant has 
reported and the evidence shows that he has numbness of the hands 
and fingers bilaterally.  At times, he has also reported numbness 
of the arms.  However, physical examination revealed sensory and 
pinprick examinations were for the most part, normal.  The 
reflexes were mostly normal.  Similarly, motor examination to 
include for atrophy, tone and strength, was mostly normal.  In 
sum, while there were subjective findings consistent of numbness 
of the hands and sometimes the arms, the objective findings were 
mostly normal.  As such, the evidence shows there is no mild 
incomplete paralysis.  Regardless, even if we were to accept that 
there was mild neuropathy in each upper extremity, a higher 
evaluation would not be assigned.  Each upper extremity would be 
assigned a 10 percent evaluation and the limitation of motion 
would be no more than 30 percent.  The combined result would not 
exceed a 40 percent evaluation.

To the extent that the old Diagnostic Code 5293 was applicable, 
the disorder must have approximated a pronounced degree with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an absent 
ankle jerk or other neurological finding appropriate to the site 
of the diseased disc and little intermittent relief.  Here, the 
Board finds that he retained good motion and there was minimal 
neurologic deficits.  Such findings do not approximate a 
pronounced disc syndrome.  

In sum, for the reasons set forth above and based on the all of 
the competent evidence of record, the Board finds that the 
appellant is not entitled to a rating in excess of 40 percent 
from March 11, 2003 under any of the rating criteria, old or new, 
available for rating his cervical spine disability.  The Board 
has considered all other potentially applicable rating criteria 
and finds that no other diagnostic code provides for a disability 
rating in excess of 40 percent.

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disabilities and that the manifestations of the disabilities are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.


ORDER

For the time period prior to March 11, 2003, an evaluation in 
excess of 20 percent for cervical disc disease with arm 
neuropathy is denied.



For the time period after March 11, 2003, an evaluation in excess 
of 40 percent for cervical disc disease with arm neuropathy is 
denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


